Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 17 and 18 are objected to because of the following informalities:  
The limitations of claims 17 and 18 are already included in line 10 of claim 13. The term Shallow Trench Isolation is well-known in the art that means a cut or a trench in a substrate that is filled with dielectric or insulating material to separate/isolate two semiconducting/conducting regions from each other. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 and 13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for “conductive contacts formed in the insulator material 170 in order to provide electrical contact to the source/drain regions 101 of the active first and second devices 110 and 120…the conductive contacts may be at least partially positioned in the same layer of insulator material 170 that forms the STI structure 170 in the cut region 160 of the fin 130 ”, does not reasonably provide enablement for “a plurality of conductive contacts partially disposed in the shallow trench isolation structure, wherein the plurality of conductive contacts are configured to contact to a source/drain region of the first device and a source/drain region of the second device”. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make the invention commensurate in scope with these claims. 
In Fig. 1 of the current application, a plurality of fins 130 are only shown to be partially overlapping cut region 160, and in Fig. 2 there are no conductive contacts that are partially disposed in the shallow trench isolation structure 172, wherein the plurality of conductive contacts are configured to contact to a source/drain region 101 of the first device and a source/drain region 101 of the second device. Applicant, in the remarks filed on 02/12/2020, refers to paragraph [0045] of the specification as a support for the amended limitations. However, as it is stated above this paragraph is slightly different from the amended limitations, as it says “the conductive contacts may be at least partially positioned in the same layer of insulator material 170 that forms the STI structure 170 in the cut region 160 of the fin 130”. Therefore, it is not clear how the plurality of conductive contacts are disposed in the shallow trench isolation structure, how they contact to a source/drain region of the first device and a source/drain region of the second device, and how they benefit this connection by being partially disposed in the shallow trench isolation. For the purposes of the art rejection below the amended .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-6 and 13-18 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Chang et al. (Pub. No. US 2019/0122940 A1), herein Chang.
Regarding claim 1, Chang discloses a semiconductor structure, comprising: a substrate 100; a first device 221; a second device 223 adjacent to the first device; a fin 110 disposed on the substrate between the first device and the second device; a first gate dielectric layer 221B disposed on a first portion of the fin; a second gate dielectric layer 223B disposed on a second portion of the fin; a cut region 116/316 of the fin within a trench between the first device and the second device; wherein the cut region includes a shallow trench isolation 
Regarding claims 2 and 14, Chang discloses the semiconductor structure of claim 1, wherein the first gate dielectric layer and the second gate dielectric layer comprise a high-k dielectric material (Chang: Figs. 10B and 19C and paragraphs [0017], [0041]).  
Regarding claims 3 and 15, Chang discloses the semiconductor structure of claim 1, wherein the cut region of the fin separates the first gate dielectric layer and the second gate dielectric layer, with the first gate dielectric layer remaining on the first device, and the second gate dielectric layer remaining on the second device (Chang: Figs. 10B and 19C and paragraphs [0017], [0041]).  
Regarding claim 4, Chang discloses the semiconductor structure of claim 3, wherein the first gate dielectric layer and the second gate dielectric layer are discontinuous in the cut region of the fin (Chang: Figs. 10B and 19C and paragraphs [0017], [0041]).  
Regarding claim 5, Chang discloses the semiconductor structure of claim 3, wherein the first device and the second device do not share a common gate dielectric layer (Chang: Figs. 10B and 19C and paragraphs [0017], [0041]).  
Regarding claims 6 and 16, Chang discloses the semiconductor structure of claim 1, wherein the first device is an n-type fin field-effect transistor (FinFET), and the second device is a p-type FinFET (Chang: Figs. 10B and 19C and paragraphs [0009], [0042]).  
Regarding claim 17, Chang discloses the semiconductor structure of claim 1, wherein an insulator material 190/390 is disposed in the cut region of the fin (Chang: Figs. 10B and 19C and paragraphs [0009], [0042]).  
Regarding claim 18, Chang discloses the semiconductor structure of claim 7, wherein the shallow trench isolation structure is formed in the insulator material (Chang: Figs. 10B and 19C and paragraphs [0009], [0042]).  
Regarding claim 13, Chang discloses a method of forming a semiconductor structure, comprising: providing a substrate 100; forming a fin 110 on the substrate; forming a first gate dielectric layer 221B on a first portion of the fin; forming a second gate dielectric layer 223B on a second portion of the fin; forming a patterned mask layer 180 on the first gate dielectric layer and the second gate dielectric layer; and etching an exposed portion of the fin to provide a cut region 116/316 within a trench 190/390 between a first device and a second device, wherein the second device is adjacent to the first device; forming a shallow trench isolation structure 190/390 in the cut region, wherein a top surface of the shallow trench isolation structure is coplanar with top surfaces of the first .  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6 and 9-20 are rejected under 35 U.S.C. 103 as being unpatentable over Perng et al. (Pub. No. US 2019/0103323 A1), herein Perng, in view of Banna et al. (Pat. No. US 8,609,510 B1), herein Banna.
Regarding claim 1, Perng discloses a semiconductor structure, comprising: a substrate; a first device 200; a second device 100 adjacent to the 
Perng does not specifically show the cut region including a shallow trench isolation structure, and a top surface of the shallow trench isolation structure is coplanar with top surfaces of the first device and the second device.
However, in the same field of endeavor, Banna teaches a semiconductor device in which a cut region including a shallow trench isolation structure 136, and a top surface of the shallow trench isolation structure is coplanar with top surfaces of the first device and the second device; an insulator material  disposed in the cut region to form the shallow trench isolation; and a plurality of conductive contacts partially disposed in the shallow trench isolation structure, wherein the plurality of conductive contacts (upper portion of fins) are configured to contact to a source/drain region of the first device and a source/drain region of the second device to obtain void-free gap-fill in reduced sized features with high aspect ratios, and to reduce or eliminate the need for certain etch steps (Benna: Fig. 10 and column 7 lines 5-18).
Therefore, it would have been obvious to one of ordinary skill in the art to have the isolation structures between the active devices in a way that a top surface of the trench isolation structure is coplanar with top surfaces of the 
Regarding claims 2 and 14, Perng in view of Banna discloses the semiconductor structure of claim 1, wherein the first gate dielectric layer and the second gate dielectric layer comprise a high-k dielectric material (Perng: paragraph [0032]).  
Regarding claims 3 and 15, Perng in view of Banna discloses the semiconductor structure of claim 1, wherein the cut region of the fin separates the first gate dielectric layer and the second gate dielectric layer, with the first gate dielectric layer remaining on the first device, and the second gate dielectric layer remaining on the second device (Perng: Figs. 3A-19 and paragraphs [0016]-[0034]).  
Regarding claim 4, Perng in view of Banna discloses the semiconductor structure of claim 3, wherein the first gate dielectric layer and the second gate dielectric layer are discontinuous in the cut region of the fin (Perng: Figs. 3A-19 and paragraphs [0032]-[0034]).  
Regarding claim 5, Perng in view of Banna discloses the semiconductor structure of claim 3, wherein the first device and the second device do not share a common gate dielectric layer (Perng: Figs. 3A-19 and paragraphs [0032]-[0034]).  
Regarding claims 6 and 16, Perng in view of Banna discloses the semiconductor structure of claim 1, wherein the first device 200 is an n-type fin 
Regarding claim 17, Perng in view of Banna discloses the semiconductor structure of claim 1, wherein an insulator material 46-48 is disposed in the cut region of the fin (Perng: paragraphs [0017], [0028]). 
Regarding claim 18, Perng discloses the semiconductor structure of claim 7, wherein a shallow trench isolation structure 22 is formed in the insulator material (Perng: paragraphs [0017], [0028]).  
Regarding claims 9 and 19, Perng in view of Banna discloses the semiconductor structure of claim 6, wherein a gate electrode 166/60 is disposed on a high-work-function metal 58 of the second device 100 (Perng: Figs. 12, 19 paragraphs [0033], [0036]).  
Regarding claims 10 and 20, Perng in view of Banna discloses the semiconductor structure of claim 9, wherein a gate metal 62 is disposed on the gate electrode (Perng: Figs. 12, 19 paragraphs [0033], [0036]).  
Regarding claim 11, Perng in view of Banna discloses the semiconductor structure of claim 6, wherein the cut region of the fin blocks an oxygen transport pathway from the p-type FinFET to the n-type FinFET (Perng: Figs. 12, 19 paragraphs [0028]-[0029]).  
Regarding claim 12, Perng in view of Banna inherently discloses the semiconductor structure of claim 6, wherein the cut region of the fin preserves a threshold voltage of the first device (Perng: Figs. 12, 19 paragraphs [0017]-
Regarding claim 13, Perng in view of Banna discloses a method of forming a semiconductor structure, comprising: providing a substrate; forming a fin 124-224 on the substrate; forming a first gate dielectric layer 56 on a first portion of the fin; forming a second gate dielectric layer 56 on a second portion of the fin; forming a patterned mask layer on the first gate dielectric layer and the second gate dielectric layer; and etching an exposed portion of the fin to provide a cut region within a trench between a first device 200 and a second device 100, wherein the second device is adjacent to the first device (Perng: Figs. 1-19 and paragraphs [0016]-[0034]).  
Perng does not specifically show forming the cut region including a shallow trench isolation structure, and a top surface of the shallow trench isolation structure is coplanar with top surfaces of the first device and the second device.
However, in the same field of endeavor, Banna teaches forming a semiconductor device in which a cut region including a shallow trench isolation structure 136, and a top surface of the shallow trench isolation structure is coplanar with top surfaces of the first device and the second device; and forming a plurality of conductive contacts partially disposed in the shallow trench isolation structure, wherein the plurality of conductive contacts (upper portion of fins) are configured to contact to a source/drain region of the first device and a source/drain region of the second device to obtain void-free gap-fill in reduced 
Therefore, it would have been obvious to one of ordinary skill in the art to form the isolation structures between the active devices in a way that a top surface of the trench isolation structure is coplanar with top surfaces of the adjacent devices, as a person with ordinary skill has good reason to pursue the known options within his or her technical grasp.

Response to Arguments
Applicant’s arguments with respect to claims 1-6 and 9-20 have been fully considered, but are found to be moot in view of the new grounds of rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MALIHEH MALEK whose telephone number is (571)270-1874.  The examiner can normally be reached on M/T/W/R/F, 8:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue A Purvis can be reached on (571)272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

February 27, 2021

/MALIHEH MALEK/Primary Examiner, Art Unit 2813